                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         EDCR 19-00071-FMO-1                                                        Date    JUNE 18, 2019


 Present: The Honorable        ALEXANDER F. MacKINNON, U.S. MAGISTRATE JUDGE

 Interpreter       N/A

                  I. Bernal                              N/A                                 Veronica Dragalin (N/A)
                Deputy Clerk                    Court Reporter/Recorder                       Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present Cust. Bond           Attorneys for Defendants:      Present App. Ret.

Chijioke Chukwuma Isamade                         N/A      X              Angela Rena Swan                        N/A         X



 Proceedings:        (IN CHAMBERS) RE DEFENDANT’S APPLICATION FOR REVIEW OF ORDER OF DETENTION


      Defendant’s Application for Review of Order of Detention (ECF #53) has been referred to Magistrate Judge
Alexander F. MacKinnon.

       The defendant is ordered to file a supplemental brief in support of his application no later than Thursday,
June 20, 2019 and provide a courtesy chambers copy to Judge MacKinnon. The government shall file a brief in
response no later than Monday, June 24, 2019 and provide a courtesy chambers copy to Judge MacKinnon. A
hearing on the defendant’s application is hereby scheduled for Tuesday, June 25, 2019 at 11:00AM in courtroom
#780 of the Roybal Federal Building.




cc: Judge Olguin
    counsel of record
    PSA


                                                                                                              :
                                                                           Initials of Deputy Clerk          IB
cc:


CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                             Page 1 of 1
